Citation Nr: 1726636	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-00 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD), from August 17, 2010 to January 3, 2013. 

2. Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD) from January 4, 2013 to present. 

3. Entitlement for service connection for hypertension, to include as secondary to PTSD. 

4. Entitlement to service connection for sleep apnea, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	John S. Berry,  Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran served in U.S army from 1966 to 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   March 2011 rating decision and March 2012 rating decision, from the Regional Office (R0) of the Department of Veteran Affairs. 

The RO should provide the Veteran with the January 2013 Statement of the Case. 

The RO mischaracterized the issue of an earlier effective date for PTSD.  From the record it shows the issue of earlier effective date for PTSD is actually an increased rating issue.  The Veteran through his attorney indicates this is an increased rating issue in a February 2013 Notice of Disagreement (NOD). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds a remand is necessary to obtain a VA medical examination on the Veteran's PTSD.  The Veterans condition seems to have worsened.  

The Veteran contends that he has hypertension and sleep apnea are related to his service, or are secondary to his service connected PTSD.   The Board finds the November 2016 VA examination is inadequate because the examiner does not fully explain his findings of the Veteran's hypertension or sleep apnea.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his PTSD.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria. 

The examiner should consider the evidence submitted to the Board in October 2014 VA treatment records for PTSD screening.  The Veteran's condition seems to have deteriorated. 

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

The examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

2.  Obtain a VA medical opinion from an examiner of appropriate medical expertise to determine the etiology of hypertension.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note this case review too place.

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's hypertension is etiologically related to service, or secondary to his service connected PTSD.

(b) If hypertension a is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such hypertension was caused by a service-connected disability.

If hypertension  is not related to service and was not caused by a service-connected disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such hypertension was aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disability. 
If aggravation is found, the examiner should address the following medical issues: 

(c) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and 

(d) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Afterwards, please obtain a VA medical opinion from an examiner of appropriate medical expertise to determine the etiology of sleep apnea.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note this case review took place. 

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's sleep apnea is etiologically related to service, or secondary to his service connected PTSD.

(b) If sleep apnea is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such sleep apnea was caused by a service-connected disability.

If sleep apnea is not related to service and was not caused by a service-connected disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such sleep apnea was aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disability.

If aggravation is found, the examiner should address the following medical issues: 

(c) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and 

(d) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  Afterwards, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







